Citation Nr: 0811471	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  04-42 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability.

2.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to August 
1949, and from October 1950 to September 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1952 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for pulled 
muscles in the left leg.  The veteran responded within one 
year with a written statement that was construed as a notice 
of disagreement, but was not sent a statement of the case on 
this issue until October 2004.  He thereafter perfected his 
appeal of this determination.  

This appeal also arises from a June 2005 rating decision, 
which awarded the veteran an increased initial rating, from 
10 to 30 percent, effective from the date of the grant of 
service connection, for post-traumatic stress disorder 
(PTSD).  The veteran subsequently initiated and perfected an 
appeal of this determination.  

These issues were initially presented to the Board in 
December 2006, at which time they were remanded for 
additional development.  That same month, the Board also 
granted the veteran's motion for advancement of his appeal on 
the Board's docket.  In December 2007, the veteran testified 
before the undersigned Acting Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The veteran seeks service connection for a left leg 
disability, claimed as pulled muscles of the left leg, and an 
increased initial rating for PTSD, currently evaluated as 30 
percent disabling.  Subsequent to the Board's December 2006 
remand order, the RO obtained additional evidence and 
afforded the veteran additional VA examinations in 2007.  
However, subsequent to the addition of new evidence to the 
record, the RO both failed to reconsider the pending claims, 
and failed to issue a supplemental statement of the case for 
these issues.  See 38 C.F.R. §§ 3.156(b), 19.31, 20.1304 
(2007).  

Additionally, at the December 2007 hearing the veteran 
reported receiving treatment for his PTSD from a Dr. R. at 
the Vet Center in White Plains, New York.  Review of the 
record does not indicate these treatment records have been 
obtained.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007).  This duty includes obtaining pertinent medical 
records identified by the veteran.  38 U.S.C.A. § 5103A(b) 
(West 2002 & Supp. 2007). 
 
Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain the 
veteran's updated PTSD treatment records 
from the White Plains Vet Center.  If such 
records are unavailable, the record should 
be clearly documented to that effect with 
an explanation of the efforts made to try 
and obtain such records.

2.  After all other required notification 
and development has been completed, the RO 
must readjudicate the veteran's pending 
claims for service connection for a left 
leg disability, and an increased initial 
rating for PTSD, currently rated as 30 
percent disabling, in light of any 
additional evidence added to the record.  
If the benefits sought are not granted in 
full, the veteran and his representative 
should be furnished a supplemental 
statement of the case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


